Digitally signed by
                                                                              Reporter of
                                                                              Decisions
                           Illinois Official Reports                          Reason: I attest to
                                                                              the accuracy and
                                                                              integrity of this
                                                                              document
                                   Supreme Court                              Date: 2019.06.17
                                                                              09:09:01 -05'00'



                           People v. Dupree, 2018 IL 122307




Caption in Supreme    THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
Court:                TORRENCE D. DUPREE, Appellant.



Docket No.            122307



Filed                 November 1, 2018
Modified upon
denial of rehearing   February 28, 2019



Decision Under        Appeal from the Appellate Court for the Second District; heard in that
Review                court on appeal from the Circuit Court of Lake County, the Hon.
                      Daniel B. Shanes, Judge, presiding.



Judgment              Affirmed.


Counsel on            James E. Chadd, State Appellate Defender, Patricia Mysza, Deputy
Appeal                Defender, and Christopher L. Gehrke, Assistant Appellate Defender,
                      of the Office of the State Appellate Defender, of Chicago, for
                      appellant.

                      Lisa Madigan, Attorney General, of Springfield (David L. Franklin,
                      Solicitor General, and Michael M. Glick and Brian McLeish,
                      Assistant Attorneys General, of Chicago, of counsel), for the People.
     Justices                  JUSTICE BURKE delivered the judgment of the court, with opinion.
                               Chief Justice Karmeier and Justices Garman, Theis, and Neville
                               concurred in the judgment and opinion.
                               Justice Thomas specially concurred, with opinion, joined by Justice
                               Kilbride.
                               Justice Kilbride dissented upon denial of rehearing, without opinion.



                                                OPINION

¶1          After a Lake County jury trial, defendant Torrence Dupree was convicted of two counts of
       armed robbery and two counts of aggravated robbery. His convictions were upheld on direct
       appeal. 2012 IL App (2d) 101247-U. Subsequently, defendant filed a postconviction petition.
       The petition advanced to the second stage, at which time defendant filed a third-amended
       petition raising several claims, including a claim that his trial counsel was ineffective for
       failing to call an “exculpatory witness” to testify at trial. The circuit court dismissed the
       petition on the State’s motion, finding that defendant failed to make a substantial showing that
       his trial counsel was ineffective.
¶2          On appeal, the appellate court affirmed the circuit court’s dismissal of the postconviction
       petition in an unpublished order. 2017 IL App (2d) 141013-U. Unlike the circuit court,
       however, the appellate court did not consider the ineffective assistance claim on its merits but
       held that the postconviction petition was properly dismissed, as a matter of law, solely because
       defendant failed to attach to his petition an affidavit from the proposed witness.
¶3          We granted defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Mar. 15, 2016).
       For the reasons that follow, we now hold that, under the facts of this case, defendant’s failure to
       provide an affidavit was not, by itself, fatal to his claim of ineffective assistance of counsel.
       Nonetheless, we affirm the circuit court’s dismissal of defendant’s postconviction petition
       because we, like the circuit court, find that defendant failed to make a substantial showing that
       his trial counsel was ineffective.

¶4                                          BACKGROUND
¶5          Defendant Torrence Dupree (also known as Teko) was charged with two counts of armed
       robbery (720 ILCS 5/18-2(a)(2) (West 2010)) and two counts of aggravated robbery (id. § 18-5
       (now codified at 720 ILCS 5/18-1(b)(1) (West 2016))), in connection with the robbery of
       Matthew Morrison and Kiernan Collins on February 16, 2010, in Grayslake, Illinois. At a jury
       trial, evidence established that on the evening of February 16, 2010, Steven Nowell called
       Matthew Morrison to arrange for the purchase of some marijuana. Morrison, accompanied by a
       friend, Kiernan Collins, drove to the Grayslake Apartments complex to meet with Nowell.
       When Nowell met Morrison in the parking lot of the apartment complex, a man armed with a
       gun and wearing a black, hooded sweatshirt with the hood pulled up over his head pushed his
       way into the front passenger seat of Morrison’s car, demanded money from Morrison and
       Collins, and removed a backpack from the backseat of Morrison’s car before fleeing. Because
       the gunman wore a hooded sweatshirt, which covered much of his face, and because there was


                                                    -2-
       no physical evidence tying defendant to the robbery, the identification of defendant as the
       armed robber was the main issue at trial.
¶6         Steven Nowell was one of two identification witnesses presented by the State. He testified
       that on the afternoon of February 16, 2010, he had been with defendant and three other
       people—Cedric, “Blue,” and Kramer—at Kramer’s apartment located in the Grayslake
       Apartments complex. Later, Nowell, Kramer, and Blue left the apartment, picked up Nowell’s
       girlfriend, Kenyana Whiteside, and went to McDonald’s to purchase some food. Nowell
       testified that, when they returned from McDonald’s, he and Whiteside went to her apartment,
       which was also in the Grayslake Apartments complex. Nowell then made a phone call to
       Morrison to arrange for the purchase of some marijuana.
¶7         According to Nowell, after he called Morrison, defendant came to Whiteside’s apartment
       and asked to use her cell phone. Nowell claimed that, when defendant finished using
       Whiteside’s phone, defendant asked him if he was going to get some marijuana from Morrison.
       Nowell testified that he told defendant “no” because he didn’t want to share and because he
       “knew what [defendant] was capable of.” Nowell said defendant accompanied him when he
       left Whiteside’s apartment but he saw defendant walking away from the complex as he
       continued toward the parking lot to meet with Morrison.
¶8         Nowell testified that, when he saw Morrison’s car in the parking lot, he got in and noticed a
       man he did not know (later identified as Kiernan Collins) sitting in the rear passenger seat.
       Morrison then drove out of the parking lot. Shortly thereafter, Nowell stated, he got a call from
       Whiteside telling him he forgot his money, so he asked Morrison to go back. Morrison drove
       back to the parking lot, and Nowell got out. Nowell testified that, when he returned to
       Morrison’s car, a man wearing a hooded sweatshirt and brandishing a gun came up behind him.
       Nowell said the gunman pushed him into the passenger seat of Morrison’s car and then leaned
       into the car and asked, “Where’s the stuff?” The gunman then pointed the gun at him and
       ordered him to pat down Morrison and Collins and take their cell phones. Nowell admitted
       taking Morrison’s cell phone but said that Morrison and Collins both surrendered their money
       to the gunman before he could pat them down.
¶9         Nowell testified that the gunman pushed him out of the car and a struggle then ensued
       between Morrison and the gunman as Morrison attempted to start the car. The gunman reached
       into the backseat, took Morrison’s backpack, and then fled from the vehicle as Morrison
       started the car and drove off. Nowell claimed that, after the robbery, the gunman started to
       follow him back toward the apartment complex but then jumped into a van and took off.
       Nowell admitted that he kept Morrison’s cell phone and said that he later threw the phone away
       rather than return it to Morrison.
¶ 10       Nowell further testified that the next day, February 17, 2010, after learning that the police
       were looking for him, he turned himself in at the Grayslake Police Department. There he was
       questioned, intermittently, for approximately 2½ hours before he was arrested on charges of
       aggravated robbery and robbery in relation to this incident. At the police station, Nowell
       maintained that he was not involved in the robbery, had not set up Morrison to be robbed, and
       did not know who the gunman was. Later, however, when he learned that he was under arrest
       for his part in the robbery, he admitted to the police that defendant was the gunman. Nowell
       also told the jury that he later had accepted a plea deal whereby he pled guilty to reduced
       charges in exchange for his agreement to testify against defendant.


                                                   -3-
¶ 11       On cross-examination, Nowell reiterated that he initially told the police he could not
       identify the gunman and even said that defendant could not have been the gunman because he
       was too short. However, when he learned that he was being charged, he told the police—as he
       testified at trial—that, while he never saw the gunman’s face, he knew it was defendant
       because of his voice and the clothes he was wearing. Nowell also testified that between the
       evening of February 16, when the robbery took place, and February 17, when he turned himself
       in, defendant called him several times, threatening him not to reveal defendant’s identity.
¶ 12       The other identification witness was Kiernan Collins, who had been sitting in the backseat
       of Morrison’s car at the time of the robbery. Collins’s rendition of the robbery was similar to
       Nowell’s, except that he cast Nowell more as a willing participant. Collins testified that, when
       Nowell first entered Morrison’s car and they drove out of the parking lot, Nowell claimed he
       got a call from his girlfriend but Collins never heard the phone ring. Collins testified that they
       returned to the parking lot and Nowell got out but, almost immediately, Nowell came back to
       the car, followed closely by the gunman in the hooded sweatshirt. Also, Collins testified that,
       for much of the time during the robbery, Nowell simply stood outside Morrison’s car. The
       gunman pushed Nowell out of the way, kneeled on the passenger seat, took money from him
       and Morrison, and then took Morrison’s backpack before fleeing.
¶ 13       Collins admitted that he did not get a good look at the gunman because the robbery took
       place in the evening and it was dark. In addition, the gunman had a hooded sweatshirt pulled
       tightly around his head, which covered most of his face. Collins also testified that during the
       robbery, which only lasted a short time, he was mainly focused on the gun and was fearful of
       looking at the gunman directly. Nonetheless, Collins gave a description of the gunman to
       police and selected defendant’s photo out of a six-man photo array. Collins admitted on
       cross-examination that he described the gunman as being six feet to six feet, two inches tall and
       that defendant apparently is only about five feet, eight inches or five feet, nine inches tall. Also,
       Collins admitted that, when he selected defendant’s photo from the array, he told the police
       that, of the pictures in the array, defendant’s picture “most resembled the gunman.” Collins
       estimated that he was 70% sure that defendant was the gunman.
¶ 14       Lastly, Collins testified that on July 23, 2010, which was three days before trial was
       scheduled to begin, he received a collect phone call from the Lake County jail, where
       defendant was being held. When Collins learned the call was from “Torrence,” he did not
       accept the call.
¶ 15       No physical evidence was presented at trial. Although latent fingerprints were lifted from
       the exterior of Morrison’s vehicle, they were found either to be unsuitable for comparison or of
       such poor quality that comparison to defendant’s prints was inconclusive. However, the State
       offered into evidence two recordings of phone calls defendant made from jail to his cousin,
       Leon Hudson. In one call, defendant told Hudson to “put the word out on the street” that
       Nowell had been released on probation and that defendant wanted his “head on a platter.”
¶ 16       The State also called as a witness Nowell’s girlfriend, Kenyana Whiteside. She testified
       that on the evening of February 16, 2010, she received a phone call from Nowell, who told her
       that “Teko,” whom she knew and identified at trial as defendant, had just robbed somebody.
¶ 17       The only defense witness was defendant’s cousin, Leon Hudson, who testified that
       defendant was between five feet, seven inches and five feet, eight inches tall.



                                                     -4-
¶ 18       After deliberations, the jury found defendant guilty of the armed robbery and aggravated
       robbery of Morrison and Collins. Those convictions were upheld on direct appeal. 2012 IL
       App (2d) 101247-U.
¶ 19       Defendant subsequently filed a postconviction petition in which he raised a number of
       claims alleging constitutional deprivations. In support of these claims, defendant attached to
       the petition more than 160 pages of the record. In one of the claims, defendant alleged he
       received ineffective assistance because trial counsel failed to call Morrison to testify at trial.
       Defendant did not attach an affidavit from Morrison to his petition. However, in lieu of an
       affidavit, he submitted three signed, handwritten statements that Morrison had given to the
       police in the course of their investigation of the robbery, as well as the police summary reports
       of their questioning of Morrison. These documents showed that Morrison reported the robbery
       to police shortly after it occurred and, in the course of the investigation, gave the police three
       different versions of how the robbery occurred.
¶ 20       In the first statement, Morrison said he was robbed by two black men as he was leaving a
       friend’s apartment in the Grayslake Apartments complex. In the second statement, Morrison
       admitted knowing Nowell and said he went to the Grayslake Apartments to “help him out” but,
       when Nowell came to his car, he was with a gunman who robbed him. In the third statement,
       Morrison admitted going to the apartment complex with Kiernan Collins to sell marijuana to
       Nowell. The rest of this statement was very similar to Collins’s testimony about the robbery,
       except that Morrison stated that he saw Nowell and the gunman walk back to the apartments
       together, talking and laughing and giving each other “high fives.”
¶ 21       Morrison consistently described the gunman to police as “tall,” anywhere from six feet up
       to six feet, three inches in height. Further, Morrison did not identify defendant as the gunman
       when shown photos in a photo array on at least two occasions. In fact, the police reports show
       that Morrison selected the photo of someone other than defendant and indicated that he was
       sure that this other person was the gunman.
¶ 22       Defendant contended that, given the foregoing, it was unreasonable for counsel not to call
       Morrison. According to defendant, Morrison’s statements to police were exculpatory, and by
       calling Morrison to testify, defendant would have been able to get them before the jury. In
       addition, defendant maintained he would have been able to question the police about
       Morrison’s statements, something defendant had been prevented from doing at trial because,
       without Morrison testifying, the statements were inadmissible hearsay. Thus, defendant
       believed that the documents he attached to his petition constituted substantial evidence that his
       counsel had been ineffective.
¶ 23       The circuit court dismissed defendant’s petition at the second stage of postconviction
       proceedings, upon the State’s motion. Although the circuit court agreed that Morrison’s
       testimony would have been helpful to the defense, the circuit court found that defendant had
       not made a substantial showing of prejudice resulting from the failure to call Morrison.
¶ 24       On appeal, the appellate court affirmed the circuit court’s dismissal of the petition.
       However, as to the claim of ineffective assistance based on counsel’s failure to call Morrison
       as a witness, the appellate court held that no review on the merits was necessary because
       defendant failed to attach Morrison’s affidavit to his petition. The appellate court held that,
       without Morrison’s affidavit, the petition did not comply with section 122-2 of the



                                                   -5-
       Post-Conviction Hearing Act (Act) (725 ILCS 5/122-2 (West 2014)) and was properly
       dismissed for that reason alone.
¶ 25      We granted defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Mar. 15, 2016).

¶ 26                                            ANALYSIS
¶ 27       The issue in this case is whether defendant’s postconviction petition was properly
       dismissed at the second stage without an evidentiary hearing. Although the petition defendant
       filed in the circuit court alleged several constitutional deprivations, before this court he has
       abandoned all claims except his claim of ineffective assistance of counsel based on counsel’s
       failure to call Morrison as a witness at trial. Defendant asks this court to reverse the dismissal
       of his petition and to remand for third-stage postconviction proceedings on this claim.
¶ 28       The Act (725 ILCS 5/121-1 et seq. (West 2014)) provides a remedy to a criminal defendant
       whose federal or state constitutional rights were substantially violated at trial or sentencing.
       People v. Pitsonbarger, 205 Ill. 2d 444 (2002). If the postconviction petition is not dismissed
       at the first stage as frivolous or patently without merit, it advances to the second stage. 725
       ILCS 5/122-5 (West 2014). At the second stage, the State may either answer the petition or
       move to dismiss it. People v. Domagala, 2013 IL 113688, ¶ 33. If the State moves to dismiss
       the petition, the circuit court must decide whether to grant the State’s motion or advance the
       petition to the third stage for an evidentiary hearing. People v. Edwards, 197 Ill. 2d 239, 246
       (2001). A postconviction petitioner is entitled to an evidentiary hearing only when the
       allegations in the petition supported by “affidavits, records, or other evidence” (725 ILCS
       5/122-2 (West 2014)) make a substantial showing of a deprivation of rights under either the
       United States or Illinois Constitutions or both. Pitsonbarger, 205 Ill. 2d at 455; Domagala,
       2013 IL 113688, ¶ 33.
¶ 29       At the second stage, “[t]he inquiry into whether a post-conviction petition contains
       sufficient allegations of constitutional deprivations does not require the circuit court to engage
       in any fact-finding or credibility determinations.” People v. Coleman, 183 Ill. 2d 366, 385
       (1998). The Act contemplates that such determinations will be made at the evidentiary stage,
       not the dismissal stage, of the litigation. Id. In addition, at the second stage, the circuit court
       examines a postconviction petition to determine its legal sufficiency, and any allegations not
       affirmatively refuted by the record must be taken as true. Domagala, 2013 IL 113688, ¶ 35.
       Thus, the substantial showing of a constitutional violation that must be made at the second
       stage is “a measure of the legal sufficiency of the petition’s well-pled allegations of a
       constitutional violation, which if proven at an evidentiary hearing, would entitle petitioner to
       relief.” (Emphasis omitted.) Id. Where, as here, the circuit court dismisses a defendant’s
       postconviction petition at the second stage after finding no substantial showing of a
       constitutional deprivation has been made, review of the dismissal is de novo. People v. Cotto,
       2016 IL 119006, ¶ 24.
¶ 30       In this case, the appellate court affirmed the circuit court’s dismissal of defendant’s
       petition but refused to consider the ineffectiveness claim at issue here on its merits. Instead, the
       appellate court ruled, as a matter of law, that defendant’s petition was not in conformance with
       the requirements of section 122-2 of the Act because defendant did not attach to his
       postconviction petition an affidavit from the proposed witness (Morrison) and the lack of an
       affidavit was fatal to his claim of ineffective assistance of counsel. We disagree.


                                                    -6-
¶ 31       First, we find no statutory support for the appellate court’s holding. Section 122-2 of the
       Act provides that a postconviction petitioner must “clearly set forth the respects in which
       petitioner’s constitutional rights were violated” and “shall have attached thereto affidavits,
       records, or other evidence supporting its allegations or shall state why the same are not
       attached.” 725 ILCS 5/122-2 (West 2014). It is axiomatic that, when construing a statute, the
       primary objective is to ascertain and give effect to the intent of the legislature. In re Detention
       of Powell, 217 Ill. 2d 123 (2005). The best evidence of legislative intent is the language used in
       the statute itself, which must be given its plain and ordinary meaning. Roselle Police Pension
       Board v. Village of Roselle, 232 Ill. 2d 546, 552 (2009). Moreover, when interpreting a statute,
       a court must not depart from the plain language or read into it exceptions, limitations, or
       conditions that the legislature did not express. People v. Shinaul, 2017 IL 120162, ¶ 17.
¶ 32       Construing section 122-2 of the Act according to its plain language, the Act permits a
       petitioner to make a substantial showing of a constitutional deprivation using any suitable
       evidence and does not limit a petitioner solely to the use of affidavits. The provision
       unambiguously provides that an allegation of a constitutional violation in a postconviction
       petition must be supported by “affidavits, records, or other evidence.” The conjunction “or”
       signifies that the things that it connects are alternatives or choices. See Merriam-Webster
       Online Dictionary, https://www.merriam-webster.com/dictionary/or (last visited Sept. 7,
       2018). Nowhere does the language of the statute limit a postconviction petitioner to the use of
       affidavits to advance a claim of ineffective assistance of counsel or, for that matter, any alleged
       constitutional deprivation raised in a postconviction petition. The only requirement is that the
       supporting evidence sufficiently demonstrate the alleged constitutional deprivation.
¶ 33       The real problem here is that the appellate court misconstrued defendant’s ineffectiveness
       claim. The appellate court held that, in all cases where a postconviction petitioner raises a
       claim of ineffective assistance based on counsel’s failure to investigate and call a witness, the
       claim “must” be supported by an affidavit from the proposed witness. 2017 IL App (2d)
141013-U, ¶ 54. The State agrees and, in support, cites four of our opinions: People v. Enis,
       194 Ill. 2d 361 (2000), People v. Johnson, 183 Ill. 2d 176 (1998), People v. Guest, 166 Ill. 2d
381 (1995), and People v. Thompkins, 161 Ill. 2d 148 (1994). We find, however, that reliance
       on these cases is misplaced. Not only are these cases factually distinguishable from the case at
       bar, they do not stand for the proposition that the State espouses.
¶ 34       In none of the cases cited by the State did this court create a bright-line rule or refuse to
       consider whether a postconviction petitioner had made a substantial showing of ineffective
       assistance of counsel simply because no affidavit from the proposed witness was attached to
       the petition. Rather, this court has always held that dismissal is proper when the record or other
       evidence attached to the petition does not support the petitioner’s claim. In cases where a
       postconviction petitioner raises a claim of ineffective assistance based on counsel’s failure to
       call a witness, an affidavit from the proposed witness will be required if it is essential for the
       postconviction petitioner to make the necessary “substantial showing” to support a claim of
       ineffective assistance. It may be true that in most cases where this type of claim is raised,
       without an affidavit, there can be no way to assess whether the proposed witness could have
       provided evidence that would have been helpful to the defense. However, to interpret our case
       law as requiring an affidavit in all instances where this type of claim is raised is simply
       incorrect.


                                                    -7-
¶ 35       For example, in Thompkins, when considering the defendant’s appeal from the
       second-stage dismissal of his postconviction petition, we addressed his claim that his defense
       counsel had been ineffective for failing to interview or call as a witness a codefendant, Pamela.
       An affidavit from Pamela was not attached to the petition. However, the defendant stated in his
       own affidavit that Pamela had recanted a statement she had given to police in which she had
       implicated him. Johnson apparently believed that the recantation was evidence that Pamela
       would have provided favorable testimony if she had been called as a defense witness.
       Thompkins, 161 Ill. 2d at 160-61. When assessing this claim, we quoted Strickland v.
       Washington, 466 U.S. 668 (1984), stating: “ ‘In any ineffectiveness case, a particular decision
       not to investigate [or call someone as a witness] must be directly assessed for reasonableness in
       all the circumstances, applying a heavy measure of deference to counsel’s judgments.’ ”
       Thompkins, 161 Ill. 2d at 161 (quoting Strickland, 466 U.S. at 691). We then reviewed the
       record and discovered that Pamela had recanted her recantation and, therefore, the record did
       not support the defendant’s claim that Pamela would have provided favorable testimony.
       Accordingly, we affirmed the dismissal of this claim, finding that the defendant failed to make
       a substantial showing that his counsel was ineffective for failing to call Pamela. Id. at 162-63.
¶ 36       A second claim of ineffective assistance of counsel in Thompkins was based on counsel’s
       alleged failure to investigate two potential alibi witnesses, Tina Pitts and Karen Hayes. Again,
       no affidavits from these women were attached to the petition, but the defendant claimed in his
       own affidavit that he had been with these women on the day of the murder and they could have
       provided helpful alibi testimony to counter a portion of the prosecution’s case. We held that
       dismissal of the claim was proper, finding that the defendant’s failure to submit the affidavits
       of these two women precluded us from considering whether counsel had been ineffective. Id.
       at 163. However, what precluded our review was the fact that there was nothing in the record to
       support the defendant’s assertion that counsel had not spoken to these women or that the
       women, if called at trial, would have testified that they were with Thompkins at the pertinent
       time. Moreover, the defendant’s assertion that he was with these women could not be taken as
       true because it ran counter to evidence that was presented at trial. Thus, without affidavits from
       these two women, it was impossible to determine whether the failure to call these proposed
       witnesses was evidence of ineffective assistance or simply trial strategy.
¶ 37       The same was true in Guest. Guest also involved a second-stage dismissal of a
       postconviction petition. In that case, one of the claims in the defendant’s petition was that
       counsel had been ineffective because he failed to investigate five alibi witnesses. The
       defendant did not provide affidavits from three of the proposed witnesses but averred in his
       own affidavit that, before trial, he gave counsel the names of these alibi witnesses yet counsel
       never interviewed them or called them to testify. We found this claim was properly dismissed
       because defendant failed to introduce affidavits from those individuals stating what they would
       have testified. Guest, 166 Ill. 2d at 401-02. The key point, however, was not the lack of
       affidavits but that, without their affidavits, it was impossible to determine whether the
       proposed witnesses could have provided any information or testimony favorable to defendant.
       Id. at 402. As Guest makes clear, there can be no substantial showing of ineffective assistance
       of counsel for failure to investigate or call a witness if there is no evidence that the exculpatory
       evidence actually exists.
¶ 38       Similarly, in Johnson, the defendant argued in his postconviction petition that his trial
       counsel was ineffective for failing to present the testimony of a proposed alibi witness. The

                                                    -8-
       proposed witness had died subsequent to the defendant’s trial, and therefore, the defendant was
       unable to obtain his affidavit. Instead, the defendant attached to his petition the affidavit of the
       proposed witness’s sister, who averred that her brother had been with her on the day of the
       murder and, therefore, would have testified to the same facts that she testified to at trial.
       Johnson, 183 Ill. 2d at 192. We cited Guest for the proposition that an affidavit from the
       individual who would have testified is necessary to support a claim of ineffectiveness based on
       the failure to investigate and call a witness. Id. (citing Guest, 166 Ill. 2d at 402). However, we
       then considered whether the sister’s affidavit—provided in lieu of the proposed witness’s
       affidavit—supported the claim. We found it to be insufficient because it showed that the
       proposed witness’s testimony, at best, would have been cumulative and therefore did not
       constitute substantial evidence of ineffective assistance. Id.
¶ 39        Finally, in Enis, the defendant claimed his postconviction petition should not have been
       dismissed because he made a substantial showing that his counsel was ineffective for failing to
       investigate or present testimony of several proposed witnesses. In some instances, no affidavit
       of the proposed witness was attached to the petition. Enis, 194 Ill. 2d at 378-80. Citing Johnson
       and Thompkins, we reiterated that such claims must be supported by an affidavit from the
       proposed witness because, in the absence of an affidavit, a reviewing court cannot determine
       whether the proposed witness could have provided testimony or information favorable to the
       defendant. Id. at 380 (citing Johnson, 183 Ill. 2d at 192, and Thompkins, 161 Ill. 2d at 163).
       Even though we stated that, without an affidavit, further review of the claim was unnecessary,
       we still considered, as to each proposed witness, whether the record or any evidence presented
       in lieu of an affidavit sufficiently demonstrated that counsel had been ineffective. Finding
       none, we rejected the claim on its merits. Id.
¶ 40        In all of the cases cited above, the claims of ineffective assistance were based on counsel’s
       failure to discover and introduce new witness testimony, i.e., new evidence, which the
       defendants believed would have altered the outcome of their trials. Because the proposed
       witnesses that trial counsel allegedly failed to investigate or call to testify were generally the
       only source of this new evidence, without their affidavits, there was no proof that such
       evidence actually existed or that it would have been helpful to the defense. Where proof other
       than an affidavit was offered to show what the proposed witness would have testified, we
       considered that evidence and determined it was insufficient to make a substantial showing of
       ineffective assistance. Thus, our case law demonstrates that, when a defendant raises a claim of
       ineffective assistance of counsel in a postconviction petition based on counsel’s failure to
       investigate or call a witness to testify, the petition may properly be dismissed at the second
       stage—whether an affidavit is attached or not—if the evidence presented in support of the
       claim does not make a substantial showing that counsel was ineffective. As such, our case law
       is in accord with the plain language of section 122-2 of the Act, which provides that allegations
       in a postconviction petition may be supported by “affidavits, records, or other evidence.”
¶ 41        Critically, under the facts of the case now before us, an affidavit from the proposed witness
       is not necessary to advance defendant’s claim of ineffectiveness. In this case, defendant
       contends that his counsel was ineffective because the failure to call Morrison denied him the
       opportunity to bring exculpatory evidence to the attention of the jury. In support of this
       allegation, defendant attached three signed statements from Morrison. This documentation
       showed that Morrison had not identified defendant as the gunman and, instead, had identified


                                                    -9-
       someone else. Defendant alleged that, by not calling Morrison to the stand, he was prevented
       from getting this evidence to the jury.
¶ 42       Thus, in this case, unlike the typical case, defendant did not hope to introduce new
       evidence that could only be verified by an affidavit from the proposed witness. Instead,
       defendant wanted to introduce evidence that already existed: Morrison’s statements to the
       police, Morrison’s failure to identify defendant from photo lineups, and Morrison’s
       identification of someone other than defendant as the gunman. All of this evidence was
       inadmissible hearsay unless Morrison testified. Under these circumstances, anything that
       Morrison might say if called to testify at an evidentiary hearing is irrelevant to defendant’s
       claim. Consequently, under the facts of this case, an affidavit from Morrison was not
       necessary, and it was appropriate for defendant to support the allegation of ineffectiveness
       with portions of the record and exhibits.
¶ 43       Given our finding that the absence of an affidavit from Morrison was not, by itself, a
       sufficient basis for dismissing defendant’s postconviction petition, we find that the appellate
       court erred in so holding. Therefore, we must now consider whether defendant’s petition was
       properly dismissed because he failed to make a substantial showing that his counsel was
       ineffective for failing to call Morrison as a witness.
¶ 44       Claims of ineffective assistance of counsel are judged under the two-pronged standard set
       forth in Strickland and adopted by this court in People v. Albanese, 104 Ill. 2d 504 (1984).
       Under this standard, a defendant must show that counsel’s performance fell below an objective
       standard of reasonableness and that there is a reasonable probability that, but for counsel’s
       unprofessional errors, the result of the proceeding would have been different. Strickland, 466
U.S. at 688, 694. To satisfy the deficient performance prong of Strickland, a defendant must
       show that his counsel’s performance was so inadequate “that counsel was not functioning as
       the ‘counsel’ guaranteed by the sixth amendment” and, also, must overcome the strong
       presumption that any challenged action or inaction may have been the product of sound trial
       strategy. People v. Evans, 186 Ill. 2d 83, 93 (1999); People v. Griffin, 178 Ill. 2d 65, 73-74
       (1997). This is a high bar to clear since matters of trial strategy are generally immune from
       claims of ineffective assistance of counsel. People v. West, 187 Ill. 2d 418 (1999); People v.
       Smith, 195 Ill. 2d 179, 188 (2000). In addition, even when a defendant can show deficient
       performance, the second prong requires the defendant to show that he was prejudiced as a
       result. That is, a defendant must show that counsel’s deficiency was so serious that it deprived
       him of a fair trial. Smith, 195 Ill. 2d at 188.
¶ 45       Defendant contends that he made a substantial showing of ineffective assistance. He argues
       that the State’s case against him was weak because no physical evidence linked him to the
       offense, he never made any statements incriminating himself, and the identification testimony
       provided by the State’s main witnesses, Collins and Nowell, was not convincing. In light of the
       above, defendant concludes that trial counsel was deficient for not calling Morrison and,
       thereby, introducing Morrison’s exculpatory statements to the police. Defendant further asserts
       that, if Morrison had been called as a witness, there is a reasonable probability that the outcome
       of his trial would have been different. He concludes, therefore, that he made a substantial
       showing that he was prejudiced by the failure to call Morrison.
¶ 46       We believe that defendant overstates the value of Morrison’s statements to the police.
       While it is true that the materials defendant attached to his petition establish that Morrison did


                                                   - 10 -
       not identify defendant as the gunman and selected someone other than defendant from a photo
       array, believing him to be the gunman, the materials also show that Morrison’s description of
       the gunman was substantially similar to Collins’s description. The jury was well aware of the
       fact Collins’s identification of defendant was uncertain because of the conditions that existed
       at the time of the robbery—the robbery was at night, the gunman was wearing a hooded
       sweatshirt tightly pulled over his head, and his focus was on the gun, which was pointed at
       them during the brief time that the robbery took place. In addition to these factors, Morrison
       was also concentrating on starting the car and escaping from the situation. These are all reasons
       why Morrison’s identification of someone other than defendant could be called into question.
¶ 47       We also disagree that the identification evidence, as a whole, was weak. Although Collins
       was only 70% sure of his identification of defendant, Nowell unequivocally identified
       defendant as the gunman. The jury could have relied heavily on his testimony because the
       evidence strongly suggested that Nowell and defendant had planned the robbery together. In
       addition, other evidence tended to corroborate Nowell’s identification of defendant. For
       example, Whiteside testified that Nowell called her shortly after the robbery and told her that
       “Teko robbed somebody.” This testimony also dispelled the notion that Nowell’s
       identification of defendant was fabricated later at the police station.
¶ 48       Even if we were to agree with defendant that counsel’s failure to call Morrison was some
       evidence of deficient performance, we do not believe that defendant can overcome the
       presumption that counsel’s decision was the product of sound trial strategy. As noted above, to
       satisfy the deficient performance prong of Strickland, a defendant must show that his
       counsel’s performance was so inadequate “that counsel was not functioning as the ‘counsel’
       guaranteed by the sixth amendment” and, also, must overcome the strong presumption that any
       challenged action or inaction may have been the product of sound trial strategy. Evans, 186 Ill.
2d at 93.
¶ 49       As the State points out in its brief, there are a number of reasons why defense counsel
       might have chosen not to call Morrison. Morrison gave the police three different statements
       about the manner in which the robbery occurred. These statements, as well as other materials
       defendant attached to his postconviction petition, showed that Morrison believed that Nowell
       was an active participant in the robbery. Morrison told the police that, after the robbery as he
       drove away from the parking lot, he saw the gunman and Nowell walking back to Nowell’s
       apartment, laughing and giving each other “high fives.” Morrison’s statements to the police, if
       presented to the jury, could have solidified Nowell’s role in the robbery and given his
       identification of defendant even more credibility.
¶ 50       Also, Morrison told police that during the robbery Nowell told him to cooperate because
       the gunman “had just gotten out of jail.” Apparently, prior to the robbery, defendant had, in
       fact, been recently released from jail. Defense counsel might not have wanted to call Morrison
       and risk this information getting to the jury.
¶ 51       Defendant argues that it was important to get Morrison’s statements to the police
       introduced at trial because, in those statements, he consistently described the armed robber as
       being between six feet, one inch and six feet, three inches tall, while defendant is apparently
       only five feet, eight inches or five feet, nine inches in height. However, both Collins and
       Nowell described the gunman as being over six feet tall, and the record shows that defense
       counsel was able to press this point with the jury by questioning them and other witnesses at


                                                  - 11 -
       length about this discrepancy in height. In fact, defense counsel was able to bring out
       Morrison’s description of the gunman’s height during his cross-examination of Officer Joe
       Manges of the Grayslake Police Department. Thus, even if Morrison’s statements to the police
       had been introduced at trial, this evidence would have simply corroborated the other witnesses
       on this point. Accordingly, this evidence would have been cumulative. Trial counsel’s
       performance cannot be considered deficient because of a failure to present cumulative
       evidence. People v. Henderson, 171 Ill. 2d 124, 155 (1996); People v. Brisbon, 164 Ill. 2d 236,
       248 (1995).

¶ 52                                         CONCLUSION
¶ 53       For the reasons stated above, we find that defendant has not presented substantial evidence
       that he received ineffective assistance of counsel at his trial. Accordingly, we affirm the
       dismissal of defendant’s postconviction petition at the second stage, without an evidentiary
       hearing.

¶ 54       Affirmed.

¶ 55       JUSTICE THOMAS, specially concurring:
¶ 56       I agree with my colleagues in the majority that defendant’s postconviction petition was
       properly dismissed, and therefore I concur in the judgment. Unlike the majority, however, I
       believe that the appellate court correctly upheld the dismissal on the basis of defendant’s
       failure to provide an affidavit from Morrison, and therefore I cannot join the majority opinion.
¶ 57       The majority asserts that this court never “create[d] a bright-line rule or refuse[d] to
       consider whether a postconviction petitioner had made a substantial showing of ineffective
       assistance of counsel simply because no affidavit from the proposed witness was attached to
       the petition.” Supra ¶ 34. In fact, that is exactly what this court has done. The majority claims
       that what this court has “always held” instead is that, when a petitioner raises a claim of
       ineffective assistance of counsel for failure to call a witness, an affidavit will be required only
       in those cases where an affidavit is necessary for the petitioner to make the necessary
       “substantial showing” to support a claim of ineffective assistance. Supra ¶ 34. Our cases say
       nothing of the kind. The majority cites not a single case that says this and simply ignores what
       this court’s cases actually say. One would think that, if this court has “always held” something,
       it would be possible to find at least one case that actually says that thing.
¶ 58       The majority relies on four decisions—Enis, Johnson, Guest, and Thompkins—to make its
       case that this court has not created a bright-line rule that an affidavit from a potential witness is
       required to support a postconviction claim that counsel was ineffective for failing to call that
       witness and that this court has instead “always held” only that such an affidavit may be
       required. Here is what those cases actually say. In Enis, 194 Ill. 2d at 380, this court stated:
                    “A claim that trial counsel failed to investigate and call a witness must be supported
                by an affidavit from the proposed witness. [Citations.] In the absence of such an
                affidavit, a reviewing court cannot determine whether the proposed witness could have
                provided testimony or information favorable to the defendant, and further review of the
                claim is unnecessary.” (Emphasis added.)


                                                    - 12 -
       Enis also referred to affidavits as being a necessity. See id. at 382-83 (“Defendant has failed to
       support this claim with the necessary affidavit from Burton.”), 387 (“Defendant has failed to
       support this claim with the necessary affidavit from Norvell.”).
¶ 59       In Johnson, 183 Ill. 2d at 192, this court stated:
                    “In order to support a claim of failure to investigate and call a witness, a defendant
               must tender an affidavit from the individual who would have testified. Without such an
               affidavit, a reviewing court cannot determine whether the proposed witness could have
               provided any information or testimony favorable to defendant. [Citations.] Because
               defendant has failed to provide an affidavit from Dennis Taylor, further consideration
               of his purported testimony is unnecessary.” (Emphases added.)
¶ 60       In Guest, 166 Ill. 2d at 402, this court stated:
                    “To support a claim of failure to investigate and call witnesses, a defendant must
               introduce affidavits from those individuals who would have testified. Without
               affidavits, this court cannot determine whether these witnesses could have provided
               any information or testimony favorable to defendant. [Citation.] Defendant has
               provided no affidavits from Kathy Wilson, Dorothy Johnson, or Albert Johnson.
               Because defendant has failed to submit affidavits from these proposed witnesses, we
               will not consider them further.” (Emphases added.)
¶ 61       Finally, in Thompkins, 161 Ill. 2d at 163, this court stated:
                    “The defendant next contends that defense counsel was ineffective because he did
               not investigate two potential alibi witnesses, Tina Pitts and Karen Hayes. In the
               affidavit the defendant submitted with his post-conviction petition, he states that he
               was with those two women during the period when other evidence showed that he was
               meeting with Keith Culbreath prior to the offenses. The defendant believes that Pitts
               and Hayes therefore could have provided helpful alibi testimony to counter a portion of
               the prosecution’s case. The defendant has failed to submit affidavits from Pitts and
               Hayes themselves, however, and thus we are precluded from considering this issue
               further.” (Emphasis added.)
       And these are the cases the majority cites in support of its position. If this is what it means for
       cases to support an argument, one wonders what it would mean for them to soundly defeat it.
¶ 62       The above cases demonstrate that, contrary to the majority’s position, this court has always
       held that an affidavit is required to support a postconviction claim of counsel’s failure to
       investigate and call a particular witness. This court has never held only that an affidavit may be
       necessary. See supra ¶ 34. The majority claims that this court never created a “bright-line rule”
       that an affidavit is required. Supra ¶ 34. If words like “must” and “necessary” and phrases like
       “thus we are precluded from considering the issue further” do not create a bright-line rule, it is
       difficult to imagine what a bright-line rule would look like. This court has never stated that an
       affidavit “may” be required, is “usually” required, or is “often” required. Rather, this court has
       clearly and unequivocally stated that an affidavit must be provided, that such an affidavit is
       necessary, and that without such an affidavit the court is precluded from considering the issue
       further. And the rule has always been stated in general—rather than case-specific—terms. The
       court has spoken about what a defendant must do when he or she raises this type of claim.
       Indeed, this court has been so strict about the affidavit rule that it enforced it even with respect
       to a potential witness who was dead and thus could not possibly provide an affidavit. See

                                                    - 13 -
       Johnson, 183 Ill. 2d at 191-92. This court has also held that an affidavit that lacks a signature
       provides no support for a petition’s allegations. See Guest, 166 Ill. 2d at 402. The majority has
       not cited a single case in which this court held that a postconviction claim of ineffective
       assistance for failure to call a witness can survive second-stage proceedings without an
       affidavit from the proposed witness.
¶ 63       The majority claims that, despite what the above cases say, this court has been willing to
       consider whether supporting material that a defendant supplied in lieu of an affidavit was
       sufficient to support a postconviction claim of failure to call a particular witness. Once again,
       the majority is able to make this claim only by failing to disclose what our cases actually say.
       When this court “considered” material provided in lieu of an affidavit from the witness, the
       court did so on an “even if” basis. In Johnson, for instance, this court clearly set forth the
       affidavit requirement and stated that further consideration of the witness’s purported testimony
       was unnecessary because no affidavit was provided. Johnson, 183 Ill. 2d at 192. The court then
       stated that, “[e]ven assuming defendant’s allegation was sufficiently supported, Dennis’s
       testimony was apparently to be cumulative.” (Emphasis added.) Id. Similarly, in Enis, this
       court stated the affidavit requirement in no uncertain terms. Enis, 194 Ill. 2d at 380. With
       respect to potential witness Moselle Williams, this court held that the defendant had failed to
       support the claim with an affidavit and then stated that, “[e]ven if we considered the February
       4, 1998, investigation note, in lieu of an affidavit, defendant has failed to demonstrate that
       there is a reasonable probability that the outcome of defendant’s trial would have been
       different had counsel presented Williams’ testimony.” (Emphasis added.) Id. Similarly, with
       respect to witness Roy Norvell, the court stated that the defendant had failed to support his
       claim with the “necessary” affidavit. Id. at 387. The court then listed the documents that the
       defendant had supplied in lieu of an affidavit and stated, “[e]ven if we consider these
       documents in lieu of an affidavit from Norvell, none of the documents support defendant’s
       contention that Norvell’s testimony would have rebutted Burk’s testimony.” (Emphasis
       added.) Id. If what the majority says is correct, then there would have been no reason to word
       the analysis in this manner. The court would have simply considered the material that the
       defendant provided. Instead, the court rejected the claims based on the lack of an affidavit and
       then said what the result would be “even if” it considered the material that the defendant
       attached. This point, more so than any other, conclusively establishes the error of the
       majority’s analysis. The majority cannot (and therefore does not) explain this court’s use of the
       “even if” analysis in these cases.
¶ 64       In People v. Spivey, 2017 IL App (2d) 140941, the defendant interpreted Enis in the
       manner that the majority does today. The defendant argued that Enis “ ‘was willing to consider
       the claim on its merits without affidavits to support it.’ ” Id. ¶ 15. The appellate court correctly
       rejected this argument. The court noted that this court “did not equivocate about the necessity
       for affidavits from proposed witnesses” and viewed the lack of an affidavit as an independent
       reason for rejecting the defendant’s ineffective assistance claim. Id. Thus, the appellate court
       correctly observed that, “in the absence of the requisite affidavit, [Enis’s] claim would not
       have survived even if meritorious.” Id.
¶ 65       The Seventh Circuit has similarly read Illinois case law as imposing an affidavit
       requirement. In Jones v. Calloway, 842 F.3d 454 (7th Cir. 2016), the defendant argued in a
       habeas proceeding that his attorney had been ineffective for failing to call his codefendant as a
       witness. The Seventh Circuit noted that the defendant had raised this same claim in an Illinois

                                                    - 14 -
       postconviction proceeding. The trial court had dismissed the petition, and the appellate court
       affirmed on the basis that the defendant had failed to attach an affidavit from his codefendant.
       Id. at 459. The appellate court held that the defendant was required to attach an affidavit from
       his codefendant stating both that he was willing to testify and what the subject of the testimony
       would have been. Id. at 461. The appellate court stated that the failure to attach the affidavit
       was alone sufficient to justify the dismissal but went on to explain that defendant could not
       satisfy the Strickland test in any event. Id. at 459. The first question that the federal court had to
       answer was whether the state court had found the Strickland claim to be procedurally
       defaulted. The court held that it had been, as the Illinois Appellate Court held that the lack of an
       affidavit alone justified the dismissal. The Seventh Circuit explained that “Illinois courts
       regularly enforce the affidavit rule.” Id. at 461. Thus, it appears that the Illinois Supreme Court
       is the only court that does not believe that the Illinois Supreme Court’s cases mean what they
       say.
¶ 66        The majority tries to argue that this case is somehow different from other ones in which this
       court has required an affidavit. The majority claims that defendant simply wanted to introduce
       evidence that already existed (Morrison’s statements to the police, his failure to identify
       defendant in a photo lineup, and his identification of someone else as the gunman) and that
       Morrison’s testimony is irrelevant to defendant’s claim. That is certainly interesting, given
       that defendant pleaded in his postconviction petition that, “[i]n the case at bar, there was no
       reasonable strategic purpose in failing to call Matt Morrison as a witness. Without the
       exculpatory testimony of Morrison, the jury was left only with the State’s version of events.”
       (Emphasis added.) And, again, we do not have an affidavit from Morrison, so we do not know
       if he was willing to testify and what his testimony would have been. The majority claims that
       the “real problem here is that the appellate court misconstrued defendant’s ineffectiveness
       claim.” Supra ¶ 33. Defendant’s petition proves that it is actually the majority that has
       misconstrued defendant’s ineffectiveness claim.
¶ 67        There is in fact nothing remarkable about the claim before us, and it is strikingly similar to
       a claim for which we required an affidavit in Enis. With respect to prospective witness Roy
       Norvell, the defendant argued that, if called, Norvell would testify that he saw a man wearing
       white sunglasses in the victim’s parking lot and that he had identified someone other than the
       defendant as the man wearing the white sunglasses. Enis, 194 Ill. 2d at 386-87. The defendant
       did not provide an affidavit from Norvell but instead relied on police reports and interviews
       with Norvell. Id. at 387. These documents were sufficient for this court to review the substance
       of the defendant’s claim, but the court still rejected the claim on the basis that the defendant
       had “failed to support this claim with the necessary affidavit from Norvell.” Id. Thus, the
       present case is on all fours with Enis, and if an affidavit was necessary in Enis, it is also
       necessary here. Given the similarity between the present case and Enis, it will be impossible
       for the appellate court to discern when an affidavit is required and when it is not, and this
       problem is a direct result of the majority’s refusal to acknowledge what our cases actually say.
¶ 68        The majority claims that its holding that an affidavit is not always required to support this
       type of claim is in accord with the plain language of the statute, which merely requires that a
       petition have attached to it “ ‘affidavits, records, or other evidence’ ” supporting its
       allegations. Supra ¶ 40. The majority claims that there is “no statutory support for the appellate
       court’s holding.” Supra ¶ 31. The problem with this statement is that this court has interpreted
       the statute as meaning that, when the claim raised in a postconviction petition is ineffective

                                                    - 15 -
       assistance of counsel based on the failure to call a particular witness, the supporting document
       must be an affidavit. The appellate court is not free to ignore this court’s holdings. The statute
       generically lists what kinds of supporting documents may be used in support of postconviction
       claims, but this court has clarified which type must be used in support of a particular
       postconviction claim and has explained why this is so. When this court has interpreted a
       statute, that interpretation becomes part of the statute itself unless and until the legislature
       amends it to the contrary. People v. Woodard, 175 Ill. 2d 435, 444 (1997). Thus, this court’s
       clear unequivocal statement in cases such as Guest, Enis, and Johnson that the type of
       supporting documentation in cases such as this must be an affidavit is now considered part of
       the statute itself. This court has consistently expressed that rule for decades, and the legislature
       has not amended the statute in response. The majority clearly errs in ignoring what our cases
       actually say and treating the issue before us as one of first impression.
¶ 69       If the majority believes this court’s cases are in error, it needs to overrule them. If it
       believes that the court made a mistake, then it should own the mistake rather than claiming that
       our cases say something other than what they clearly say. However, this would require a
       discussion of why departure from stare decisis is appropriate, which may be difficult.
       Stare decisis considerations are at their apex in matters of statutory construction. People v.
       Espinoza, 2015 IL 118218, ¶ 29. This court has construed the statute as requiring an affidavit
       when the claim is ineffective assistance for failure to call a particular witness. This
       interpretation has been clearly stated and consistently applied by this court and the appellate
       court for decades. Likely realizing the difficulty it faces here, the majority instead tries to argue
       that our cases say something other than what they actually do and criticizes the appellate court
       for failing to discern the hidden meaning in those cases. I cannot go along with such an
       analysis. The appellate court’s holding has a sound basis in this court’s case law, and I would
       affirm its decision for the reasons stated in its opinion.
¶ 70       JUSTICE KILBRIDE joins in this special concurrence.




                                                    - 16 -